        Case 3:15-cv-01857-SI       Document 393     Filed 09/11/20   Page 1 of 4




Joshua M. Sasaki, P.C., OSB No. 964182
josh.sasaki@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower, 111 S.W. Fifth Ave
Portland, OR 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Benjamin G. Shatz (pro hac vice)
bshatz@manatt.com
Christine M. Reilly (pro hac vice)
creilly@manatt.com
John W. McGuinness (pro hac vice)
jmcguinness@manatt.com
MANATT, PHELPS & PHILLIPS, LLP
2049 Century Park East, Suite 1700
Los Angeles, California 90067
Telephone: 310.312.4000
Facsimile: 310.312.4224

Attorneys for Defendant
ViSalus, Inc.

                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION


LORI WAKEFIELD, individually and on           No. CV No. 3:15-cv-01857-SI
behalf of all others similarly situated,
                                              DECLARATION OF BLAKE MALLEN IN
              Plaintiff,                      SUPPORT OF DEFENDANT’S MOTION
                                              TO STAY EXECUTION OF JUDGMENT
       vs.
                                              PENDING APPEAL AND FOR RELIEF
VISALUS, INC., a Nevada corporation,          FROM BONDING

              Defendant.
        Case 3:15-cv-01857-SI      Document 393       Filed 09/11/20     Page 2 of 4




                       DECLARATION OF BLAKE MALLEN

   I, Blake Mallen, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

   1.       I am a Cofounder of Defendant ViSalus, Inc. I am over the age of 18 and fully

competent to provide this declaration. This declaration is based upon my personal

knowledge, except where expressly noted otherwise.

   2.       ViSalus is a small direct sales company that sells nutritional supplements and

weight loss products, founded by three individuals.

   3.       As of September 2020, ViSalus has two employees in the United States, neither of

whom is paid, and seven in Europe.

   4.       ViSalus has suffered significant net income losses for years. Specifically, ViSalus

suffered a net income loss of $5,316,000 for FY 2017, a net income loss of $10,782,000 for

FY 2018, and a net income loss of $1,751,561 for FY 2019. The most significant losses were

from the U.S. operations.

   5.       As of September 2020, ViSalus has little to no in assets and over $56,552,989 in

outstanding debt, including over $20,828,256 in outstanding domestic and foreign taxes.

   6.       ViSalus owes $4,431,811 to the company’s Founders for deferred salaries,

commissions, and expenses. The company’s Founders have been deferring salary and/or

commissions since 2014 in order to alleviate the company’s financial duress and keep the

company afloat. ViSalus’ founders and directors dramatically reduced their incomes in 2014

and 2015, and have taken zero dollars in employee salary since 2016. There is no bonus plan

for employees and no 401(k)-company match. The Founders have continued to invest/loan

the company over $9,000,000 over the last several years in an effort to help the company

return to profitability, but are no longer in a position to continue funding the company.

   7.       ViSalus’ demand for insurance coverage for this litigation was denied by its

insurance carrier.



                                           2
              Mallen Declaration Supporting Stay of Execution of Judgment
        Case 3:15-cv-01857-SI      Document 393        Filed 09/11/20      Page 3 of 4




   8.       ViSalus has been able to remain in business through a combination of

(a) drastically reducing the size of our employee workforce and overhead expenses, (b) short-

term funding from its Founders and other investors, (c) deferring compensation and interest

payments to Founders and executives, and (d) deferring payments to vendors and other

payables.

   9.       The Covid-19 Pandemic, like for many other companies, has had significant

negative impacts on both the manufacturing of ViSalus’ products and the company’s primary

“person to person” direct sales strategy. As a result of production delays in the global supply

chain affecting both manufacturing and packaging, ViSalus has lost significant customer base

and promoter base.

   10.      Nonetheless, the company’s operations continues to be a going concern, and

ViSalus remains committed to serving its customers and promoters and remains hopeful that

the company will be able to return to profitability once this litigation has concluded.

   11.      ViSalus is in no position financially to post any meaningful bond. ViSalus has

investigated the possibility of posting a bond by contacting multiple surety companies. These

companies, understandably, said that they would only write such a bond if it was fully

collateralized against an equal amount of cash or cash equivalents or secured by a letter of
credit from an acceptable bank. But ViSalus does not have sufficient cash or cash equivalents

sufficient to collateralize such a bond, nor does have any available collateral that it can use to

secure a letter of credit from either its existing lender or a new lender. In short, ViSalus does

not have the financial ability to post a bond.

   12.      Execution measures would almost certainly force ViSalus to declare bankruptcy,

impacting not just the company but also its loyal customers and promoters. This impact

would hit ViSalus’ promoters particularly hard, because they rely on ViSalus’ continued

operation to maintain their small businesses.



                                           3
              Mallen Declaration Supporting Stay of Execution of Judgment
     Case 3:15-cv-01857-SI       Document 393        Filed 09/11/20    Page 4 of 4




   I declare, under penalty of perjury under the laws of the United States of America, that

the foregoing is true and correct to the best of my knowledge. Executed on the 11th of

September, 2020, in Los Angeles, California.
                                              s/Blake Mallen
                                        President of ViSalus, Inc.




                                          4
             Mallen Declaration Supporting Stay of Execution of Judgment
